JUDGE ROBERTSON
delivered the opinion op the court.
The sole question presented for our revision in this case is, whether the circuit court erred in instructing the jury to find for the defendant, on the statute of limitations pleaded in an action on the case brought by the appellant against the appellee, for the loss of the services of the plaintiff’s daughter, Nancy, resulting from her impregnation and the birth of a child, in consequence of the appellee’s wrongful seduction and illicit intercourse.
Although the 2d section of chapter 1, Stanton’s Revision, page 179, might be interpreted to authorize a father to maintain an action for the seduction of his daughter, without either proof or allegation of any loss of service, yet we are satisfied that this is only a cumulative or alternative remedy; and that, consequently, an action, as in this case, may be main*314tained for the loss of service only, for which alone, antecedently to this statute, the father had any cause of action, and in which no damages could be recovered for mere seduction.
In an action for seduction, the limitation'begins to run from the act of seduction; but, in an action for the mere loss of service, it does not commence until the loss has accrued — just as in slander, in which class of cases it has often been adjudged, and seems also self-evident, that, as the cause of action for words,per se actionable, commences with the publication, yet it does not exist for special damage, resulting from words not actionable in themselves, until such damage shall have accrued.
There is no proof of any loss of service in this case until the accouchment; and that was less than a year before the institution of this suit.
Wherefore, the judgment is reversed, and the cause remanded for a new trial. ■